internal_revenue_service p o box cincinnati oh number release date date date legend be name of organization ‘c geographical area x grant amounts department of the treasury employer identit person to contact - id uil dollar_figure dear ‘we have considered your request for advance approval of your geant-making program under sec_4945 g of the internal reveiue code dated date b was recognized as exempt from federal_income_tax under sec_501 of the our records indicate that_ code and that it is classified as a private_foundation as defined in sec_509 your letter indicates that b will be awarding several scholarships in the amount of x per student per year the foundation will provide copies of scholarship students will be selected from high schools located in the c the selection of recipients each year will be based on application forms to various high schools in the region the following criteria a statement demonstrating that the student is or will be a student in good standing at an accredited institution a statement demonstrating that the student maintains a grade point average minimum of on a scale an accounting of any prior grants a narrative of accomplishments letters of recommendation and in the case of a renewal application any relevant circumstances occurring since the scholarship was first granted preference will be given to need-based applicants within the c and who have suffered severe economic hardships but have nevertheless prospered academically the scholarship will be given to the students with the understanding that funds will be used for tuition books supplies room and board and other school related and living_expenses essential for the student’s attendance at an accredited university or college the selection committee consists of the foundation’s board_of directors unless the foundation's board_of direetors seeks out additional individuals for a selection committee fsuch a committee is formed it will be merely advisory in nature and the board_of directors will remain fully responsible for all final scholarship decisions members of the selection committee or their relatives are not eligible to apply for or teceive the foundation will not place restrictions on the selection of scholarship scholarships ftom the foundation awards based on race or employment status of any potential recipient or relative of the potential recipient no other restriction will limit application except that the applicant must be a student pursuing an education to his or het advantage and the student must demonstrate financial need prior to disbursing funds the grantee would provide the foundation with a copy of a letter of acceptance to the educational_institution once the grantee has enrolled for a semester or quarter the grantee would provide the foundation with a student schedule showing courses in which the grantee is enrolled and credits for each such course institution a copy of the grantee’s grade report for that period certified by the institution's registrar or similar recordkeeper the foundation in its scholarship application has informed applicants that any grantee must maintain a grade point average in order to continue to receive scholarship funding the report to be obtained would be a verified report within the meaning of treas reg c following completion of a semester or quarter the grantee would request from the educational the foundation will whenever possible make payments directly to the educational institutions much of the payment and administration process will be coordinated directly by the foundation or its agent and the respective scholarship recipient discovered all reasonable steps including litigation will be taken to recover such funds from the tecipient upon the discovery of between the foundation and the grantee who misuses the funds will be terminated immediately and any such funds still payable under the terms of the grant shall be retained by the foundation the organization agrees to maintain records which include the following a misuse of funds the relationship if a misuse of funds is a b c information used to evaluate the qualification of potential grantees identification of the grantees including any relationship of any grantee to the private_foundation the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the private foundation’s grant program sec_4945 and b of the cade impose certain excise_taxes on taxable_expenditures made by a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such geant satisfies the requirements of subsection g sec_4945 of the code provides that sec_4945 d shal not apply to individeal grants awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance if it is demonstrated that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for smdy at an educational ‘organization described in sec_170 ax i the grant constitutes a prize or award which is subject_to the provisions of sec_74 if the recipient of such prize or award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a teaching or other similar capacity skill or talent of the grantee literary artistic musical scientific sec_53_4945-4 c demonstrate that of the regulations provides that to secure approval a private_foundation must i ii its grant procedure includes an objective and nondiseriminatory selection process such procedure is reasonably calculated to result in performance by grantees of the activities that the ‘grants are intended to finance and ii _the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your scholarship program will be conducted as proposed with objectivity and nondiscrimination in awarding grants we determined that your procedures in awarding scholarship grants comply with the requirements of sec_4945 of the code end that scholarships granted according to these procedures will not be taxable_expenditures within the meaning of sec_4945 g3 in addition we have determined that awards made under your procedures are exeludable from the gross_income of the recipients subject o the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it is based t is further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or for a purpose that is inconsistent with the purpose described in sec_170 c b of the code the approval of your grant-making procedures is a one-time approval of your system standards and procedures that will result in grants which meet the requirements of sec_4945 of the code this determination only covers the grant programs described above thus approval shall apply to succeeding grant programs only as long as the standards and procedures under which they are conducted do not differ materially from those described in your request any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized all grant distributions can be substantiated upon request by the internal_revenue_service this determination is directed only to the organi that it may not be used or cited as a precedent ‘you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above therefore you should maintain adequate_records and case histories so that any or n that requested it sec_61 of the code provides sincerely yours robert choi director of exempt_organizations rulings and agreements
